UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7840


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY FISHER BUTLER, JR., a/k/a Gregory Fisher Butler,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:00-cr-00169-FDW-4)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Fisher Butler, Jr., Appellant Pro Se.   Amy Elizabeth
Ray,   Assistant  United States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gregory   Fisher    Butler,   Jr.,   appeals   the   district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for sentence reduction.      We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       United States v. Butler, No. 3:00-cr-

00169-FDW-4 (W.D.N.C. Sept. 25, 2012).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2